                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IRONHAWK TECHNOLOGIES, INC.,                     Case No. 19-mc-80017-TSH
                                   8                    Plaintiff,
                                                                                          DISCOVERY ORDER
                                   9             v.
                                                                                          Re: Dkt. No. 3
                                  10     DROPBOX, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Ironhawk Technologies, Inc., has filed a motion to shorten time concerning its motion to

                                  14   quash the subpoena to Salesforce.com, Inc. The Court ORDERS that any response by Dropbox,

                                  15   Inc., to the motion to shorten time is due no later than noon on February 1, 2019. The Court also

                                  16   ORDERS Ironhawk to serve this order on Dropbox’s counsel by email immediately.

                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: January 31, 2019

                                  21

                                  22
                                                                                                   THOMAS S. HIXSON
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
